Citation Nr: 0921605	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to 
November 1978 and from May 1979 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  Service connection is in effect for gastroesophageal 
reflux disease with hiatal hernia and gastric carcinoma, 
status post subtotal gastrectomy, 60 percent; pseudophakia, 
left eye with uveitic glaucoma and optic neuropathy, 30 
percent; lumbar spondylosis, 10 percent; chodromalacia 
patella, right knee, 10 percent and chodromalacia patella, 
left knee, 10 percent; the combined disability evaluation is 
80 percent.

2.  The Veteran's service-connected disabilities do not 
preclude her from obtaining or maintaining any form of 
substantially gainful employment consistent with her 
education and occupational background; she is currently 
working as a home health nurse for two different agencies.


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is unable to secure or maintain 
substantially gainful employment because of her service-
connected disabilities.  The RO denied her claim in May 2006.  

The Veteran may be awarded a TDIU upon a showing that she is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to her age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of her disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the Veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability. Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).

Service connection is in effect for gastroesophageal reflux 
disease with hiatal hernia and gastric carcinoma, status post 
subtotal gastrectomy, 60 percent; pseudophakia, left eye with 
uveitic glaucoma and optic neuropathy, 30 percent; lumbar 
spondylosis, 10 percent; chodromalacia patella, right knee, 
10 percent and chodromalacia patella, left knee, 10 percent.  
The Veteran's combined disability evaluation is 80 percent.  
As such, the Veteran meets the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a). 

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other Veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The question is whether the Veteran is capable 
of performing physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.  
The Board notes this for general purposes and also 
specifically in reference to the comments made by the Veteran 
in her November 2007 formal appeal that if a VA medical 
center would not hire her for a particular licensed practical 
nurse position, then no other hospital would, either.  

In this case, the evidence does not show that the Veteran is 
unemployed; however, she does meet the schedular criteria for 
a consideration of a TDIU rating.  The Board must evaluate 
whether there are circumstances in the Veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the Veteran's service-
connected disabilities. Id.  

Private treatment records and Kenner Army Medical Center 
treatment records from 2004 to 2005 show that the Veteran was 
treated for a number of service-connected and nonservice-
connected problems, including gastric cancer, back pain and 
knee pain.  None of the records reflect on whether the 
Veteran is unemployable or unable to maintain substantially 
gainful employment, however.

An October 2004 letter from the Hunter Holmes McGuire VA 
Medical Center states that the Veteran had not been selected 
for employment there as a licensed practical nurse (LPN) 
because of the results of her physical examination.  Based on 
physical examination, an evaluation recommended that the 
Veteran met the requirements for the position with 
limitations, specifically "wears back brace, unable to lift 
over 40 lbs. Unable to stand for longer periods."  It was 
ultimately determined, however, that the Veteran did not meet 
the requirements for the position.

VA treatment records from 2005 show the Veteran was treated 
for a variety of service-connected and nonservice-connected 
problems, including gastric cancer, back pain, knee pain and 
glaucoma.  There is no indication in these records that the 
Veteran is unemployable or unable to maintain substantially 
gainful employment or that comments on her employability.

A VA examiner of the Veteran's spine in July 2005 noted that 
the Veteran indicated she was last employed in September 2004 
as an LPN.  The examiner reported that the Veteran said that 
she quit working because she was unable to lift or transfer 
patients secondary to her back pain.  The examiner also 
reported that the Veteran had no problems performing 
activities of daily living.  The diagnosis was that the 
Veteran had mechanical low back pain.  The examiner stated 
that the mild amount of spondylosis on radiographs and 
magnetic resonance imaging presents the patient with periodic 
pain, which she seemed to relieve fairly well with as-needed 
medication and stretching.  The examiner opined that the 
Veteran would be well advised to participate in a physical 
therapy program and be started on a more formal course of 
nonsteroidal anti-inflammatory drugs.  There were no 
notations reflecting on whether the Veteran is unemployable 
or unable to maintain substantially gainful employment.

A VA examination report from October 2005 evaluating the 
Veteran's esophagus and hiatal hernia did not reflect on 
whether the Veteran is unemployable or unable to maintain 
substantially gainful employment.  There were no notations 
regarding any effect of the Veteran's disabilities on her 
employment.

The Veteran submitted VA form 21-8940 in February 2006.  On 
the form she indicated that she had been employed by Care 
Advantage as a home health LPN since November 2004 to the 
present.  She also indicated she had time lost for illness 
throughout 2005 (the Board notes the Veteran received a 100 
percent rating following her subtotal gastrectomy during the 
period from January 2005 to November 2006).  

A VA examiner in March 2006, examining the current severity 
of the Veteran's gastroesophageal reflux disease with hiatal 
hernia and gastric carcinoma, status post subtotal 
gastrectomy found that the occupational impact of the 
Veteran's disability included a lack of stamina, weakness or 
fatigue and pain and that it caused increased absenteeism.  
The examiner also noted that the Veteran reported this 
limited her to part-time employment.  The Veteran's usual 
occupation was listed as an LPN home health, part time, 
between 15 and 25 hours a week.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

The Veteran has contended in both her July 2006 notice of 
disagreement and November 2007 formal appeal that she never 
stated to the July 2005 VA examiner that she quit her job in 
September 2004 because of back pain.  While the Board has no 
reason to doubt the VA examiner, perhaps there was a 
miscommunication between the examiner and the Veteran.  In 
any event, there is no reason to doubt the Veteran's 
credibility.  When there is approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board determines that, giving the Veteran the 
benefit of the doubt, the Board finds that the Veteran did 
not quit a job in September 2004 because of back pain, which 
was recorded in the July 2005 VA examination report.   

Although the minimum rating requirements are met, the Veteran 
must first and foremost be shown to be unable to secure or 
follow substantially gainful employment as a result of 
service-connected disability in order for a TDIU rating to be 
warranted.  The Board notes that the March 2006 examiner 
commented on some of the occupational limitations the Veteran 
had and the effect of the Veteran's disabilities on her 
employment.  Nevertheless, the evidence shows that the 
Veteran is currently working.  In fact, in her formal appeal, 
the Veteran indicated that she was working as a home health 
nurse between two different agencies.  She further contended 
that she felt fortunate to stay employed on a regular basis 
with patients where the physical requirements are less 
demanding.  The Veteran indicated she would rather stay 
employed as long as her health allowed it and patients are 
available through her home health agency. 

The evidence shows that the Veteran is currently working.  In 
the Veteran's VA form 21-8940, submitted in February 2006, 
she indicated she was currently employed by Care Advantage as 
home health LPN.  In her November 2007 formal appeal, the 
Veteran indicated that she was working as a home health nurse 
between two different agencies.  The Board is not refuting 
the Veteran's noted physical limitations as reflected in 
various medical evidence of record or her own contentions 
that her service-connected disabilities affect her ability to 
obtain certain jobs.  The simple fact that a claimant has 
difficulty obtaining employment is not enough, however.  A 
high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether she can find employment.  See Van 
Hoose, supra. 

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's service-connected disabilities, 
when considered in association with her educational 
attainment and occupational background, do not render her 
unable to secure or follow a substantially gainful 
occupation.  Even if the Veteran is unable to engage in some 
prolonged physical activity due to her service-connected 
disabilities, there is no evidence showing she is unable to 
sustain gainful employment in a less physically demanding job 
(as she appears to be currently engaged in) or a sedentary 
job.  In fact, the Veteran is currently engaged in 
substantially gainful employment as shown by her employment 
as a home health nurse.  Consequently, the Board finds the 
record does not demonstrate that the Veteran's service-
connected disabilities alone are of such severity as to 
solely preclude her participation in all forms of 
substantially gainful employment.  

Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate her claim for total disability based upon 
individual unemployability, by a letter in January 2006, 
before the adverse rating decision that is the subject of 
this appeal.  Following the issuance of the Court's decision 
in Dingess in March 2006, the RO gave the Veteran the 
specific notice required by Dingess in the May 2006 letter 
informing her of the May 2006 rating decision that denied her 
claim.  The Board acknowledges that the timing of this 
portion of the notice is faulty, in that the Dingess notice 
did not precede the unfavorable decision.  The Board 
concludes, however, that the Veteran was not prejudiced by 
the timing of the notice, which was shortly after the Dingess 
decision was issued and before the Veteran appealed the 
unfavorable decision.  Moreover, the issue of the effective 
date of the award does not arise here.  Despite any deficient 
notice provided to the appellant on these two elements, the 
Board finds no prejudice to the appellant in the processing 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that VA has met its duty to 
notify the Veteran concerning her claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support her claim.  
The record contains her service treatment records and VA 
medical records.  VA has obtained private medical records 
authorized by the Veteran.  The Veteran was given VA medical 
examinations with opinions, and has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  The Veteran has not indicated that there are any 
available additional pertinent records to support her claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A total rating based upon individual unemployability due to 
service-connected disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


